UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-5972 Name of Registrant: Vanguard International Equity Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2011 Item 1: Schedule of Investments Vanguard Pacific Stock Index Fund Schedule of Investments As of January 31, 2011 Market Value Shares ($000) Common Stocks (99.9%) 1 Australia (24.3%) BHP Billiton Ltd. 3,657,170 162,530 Commonwealth Bank of Australia 1,686,641 88,496 Westpac Banking Corp. 3,255,129 74,895 Australia & New Zealand Banking Group Ltd. 2,787,143 65,993 National Australia Bank Ltd. 2,323,052 57,329 Rio Tinto Ltd. 474,532 40,428 Wesfarmers Ltd. 1,094,609 37,122 Woolworths Ltd. 1,340,767 35,731 Newcrest Mining Ltd. 781,121 29,219 Woodside Petroleum Ltd. 679,641 28,339 Westfield Group 2,387,453 23,391 CSL Ltd. 598,796 22,243 QBE Insurance Group Ltd. 1,127,168 19,717 Origin Energy Ltd. 959,945 15,774 Macquarie Group Ltd. 376,353 15,315 Telstra Corp. Ltd. 4,742,568 13,269 Santos Ltd. 906,640 12,261 ^ AMP Ltd. 2,256,276 12,015 Suncorp Group Ltd. 1,395,404 11,970 Foster's Group Ltd. 2,102,194 11,858 Brambles Ltd. 1,549,075 11,119 Orica Ltd. 394,320 9,998 Stockland 2,595,068 9,329 Amcor Ltd. 1,330,621 9,152 * Fortescue Metals Group Ltd. 1,353,643 8,687 Insurance Australia Group Ltd. 2,263,973 8,612 * Westfield Retail Trust 3,143,597 8,302 Incitec Pivot Ltd. 1,773,647 7,645 Transurban Group 1,412,578 7,362 AGL Energy Ltd. 490,124 7,270 AXA Asia Pacific Holdings Ltd. 1,125,509 7,230 ASX Ltd. 189,022 7,042 Coca-Cola Amatil Ltd. 616,319 6,924 Alumina Ltd. 2,657,313 6,353 WorleyParsons Ltd. 208,677 5,781 Wesfarmers Ltd. Price Protected Shares 165,422 5,689 GPT Group 1,919,595 5,671 OZ Minerals Ltd. 3,399,061 5,646 * QR National Ltd. 1,859,970 5,193 Lend Lease Group 585,087 5,149 TABCORP Holdings Ltd. 741,262 5,147 * Asciano Ltd. 3,186,454 5,111 Computershare Ltd. 484,085 4,879 Sonic Healthcare Ltd. 401,843 4,791 Cochlear Ltd. 61,611 4,750 ^ Leighton Holdings Ltd. 147,353 4,648 Mirvac Group 3,719,742 4,608 Goodman Group 6,936,498 4,608 Dexus Property Group 5,269,576 4,370 Toll Holdings Ltd. 727,137 4,265 Crown Ltd. 492,363 4,228 BlueScope Steel Ltd. 1,985,553 4,217 CFS Retail Property Trust 2,303,504 4,164 OneSteel Ltd. 1,450,062 3,953 Bendigo and Adelaide Bank Ltd. 400,445 3,913 Boral Ltd. 782,815 3,776 * Paladin Energy Ltd. 743,229 3,650 Metcash Ltd. 834,421 3,493 Tatts Group Ltd. 1,395,999 3,460 ^ Fairfax Media Ltd. 2,305,100 3,113 * James Hardie Industries SE 473,169 2,966 * Qantas Airways Ltd. 1,208,666 2,886 CSR Ltd. 1,649,712 2,644 Sims Metal Management Ltd. ADR 127,682 2,457 MacArthur Coal Ltd. 193,855 2,430 Ramsay Health Care Ltd. 142,558 2,427 Caltex Australia Ltd. 147,014 1,978 Newcrest Mining Ltd. ADR 51,388 1,894 Goodman Fielder Ltd. 1,496,714 1,886 Billabong International Ltd. 220,050 1,778 Harvey Norman Holdings Ltd. 576,539 1,735 SP AusNet 1,484,762 1,301 MAp Group 412,452 1,233 Sims Metal Management Ltd. 49,941 960 Hong Kong (8.2%) Hutchison Whampoa Ltd. 2,322,599 27,209 Hong Kong Exchanges and Clearing Ltd. 1,115,246 25,762 Sun Hung Kai Properties Ltd. 1,540,121 25,594 Cheung Kong Holdings Ltd. 1,514,008 25,054 * AIA Group Ltd. 8,525,296 23,557 CLP Holdings Ltd. 2,096,547 17,036 Li & Fung Ltd. 2,492,681 16,221 Hang Seng Bank Ltd. 832,869 13,785 Swire Pacific Ltd. Class A 838,727 13,248 BOC Hong Kong Holdings Ltd. 4,029,992 12,956 Hang Lung Properties Ltd. 2,675,242 11,705 Wharf Holdings Ltd. 1,500,792 11,389 Hong Kong & China Gas Co. Ltd. 4,694,173 10,637 Hongkong Electric Holdings Ltd. 1,511,165 9,570 Henderson Land Development Co. Ltd. 1,180,034 8,160 Link REIT 2,415,476 7,594 Bank of East Asia Ltd. 1,661,222 7,183 * Sands China Ltd. 2,629,600 6,517 Esprit Holdings Ltd. 1,262,700 5,989 MTR Corp. 1,570,603 5,727 Hang Lung Group Ltd. 876,181 5,559 Sino Land Co. Ltd. 2,836,114 5,385 New World Development Ltd. 2,774,545 5,232 Wynn Macau Ltd. 1,695,200 4,700 Kerry Properties Ltd. 781,840 4,164 Wheelock & Co. Ltd. 996,647 4,024 Shangri-La Asia Ltd. 1,534,092 3,990 Hysan Development Co. Ltd. 685,187 3,287 Cathay Pacific Airways Ltd. 1,286,220 3,256 SJM Holdings Ltd. 1,710,000 2,862 Yue Yuen Industrial Holdings Ltd. 808,717 2,780 Wing Hang Bank Ltd. 193,393 2,616 ASM Pacific Technology Ltd. 214,841 2,562 NWS Holdings Ltd. 1,417,022 2,397 Orient Overseas International Ltd. 237,065 2,384 Cheung Kong Infrastructure Holdings Ltd. 491,854 2,346 PCCW Ltd. 4,371,653 2,060 Hopewell Holdings Ltd. 614,323 1,991 ^,* Foxconn International Holdings Ltd. 2,311,816 1,632 Lifestyle International Holdings Ltd. 627,544 1,561 * Mongolia Energy Corp. Ltd. 3,261,219 929 * Henderson Land Development Co. Ltd. Warrants Exp. 06/01/2011 399,606 85 Japan (62.3%) Toyota Motor Corp. 3,003,883 124,242 Honda Motor Co. Ltd. 1,775,454 74,998 Mitsubishi UFJ Financial Group Inc. 13,868,920 71,851 Canon Inc. 1,234,659 60,397 Sumitomo Mitsui Financial Group Inc. 1,462,961 49,678 Mizuho Financial Group Inc. 22,261,313 42,771 Mitsubishi Corp. 1,478,272 41,053 Takeda Pharmaceutical Co. Ltd. 817,017 39,284 Tokyo Electric Power Co. Inc. 1,549,064 37,645 Sony Corp. 1,094,029 37,623 FANUC Corp. 208,739 32,876 Mitsui & Co. Ltd. 1,892,380 31,739 Komatsu Ltd. 1,033,278 30,694 Softbank Corp. 884,231 30,358 NTT DoCoMo Inc. 16,692 29,772 Panasonic Corp. 2,137,111 29,210 Nintendo Co. Ltd. 108,061 29,169 Nissan Motor Co. Ltd. 2,707,732 27,310 Hitachi Ltd. 4,921,404 27,270 Nippon Telegraph & Telephone Corp. 565,823 26,291 Toshiba Corp. 4,385,214 25,873 Shin-Etsu Chemical Co. Ltd. 447,081 25,108 East Japan Railway Co. 370,337 24,432 Mitsubishi Estate Co. Ltd. 1,288,005 24,271 Tokio Marine Holdings Inc. 788,588 23,455 Nomura Holdings Inc. 3,847,654 23,331 Mitsubishi Electric Corp. 2,105,896 23,182 Seven & I Holdings Co. Ltd. 820,579 21,201 Kansai Electric Power Co. Inc. 817,865 20,217 Denso Corp. 529,640 19,453 Nippon Steel Corp. 5,560,270 18,932 Mitsui Fudosan Co. Ltd. 913,322 18,515 Astellas Pharma Inc. 484,268 18,467 Kyocera Corp. 177,144 18,386 Japan Tobacco Inc. 4,902 18,382 FUJIFILM Holdings Corp. 504,494 18,329 KDDI Corp. 3,177 17,894 ITOCHU Corp. 1,640,927 17,788 Chubu Electric Power Co. Inc. 706,333 17,651 Sumitomo Corp. 1,225,807 17,590 JX Holdings Inc. 2,446,339 16,763 Murata Manufacturing Co. Ltd. 220,867 16,703 JFE Holdings Inc. 501,916 16,194 Daiichi Sankyo Co. Ltd. 733,604 15,910 Kao Corp. 588,297 15,349 Inpex Corp. 2,337 15,240 MS&AD Insurance Group Holdings 586,262 13,914 Central Japan Railway Co. 1,641 13,844 Asahi Glass Co. Ltd. 1,099,824 13,677 Dai-ichi Life Insurance Co. Ltd. 8,714 13,652 Bridgestone Corp. 708,432 13,579 Marubeni Corp. 1,798,703 13,488 Mitsubishi Heavy Industries Ltd. 3,307,617 13,077 Kubota Corp. 1,261,452 12,881 Fujitsu Ltd. 2,029,530 12,613 Kirin Holdings Co. Ltd. 912,261 12,254 Tokyo Electron Ltd. 186,985 12,151 Tokyo Gas Co. Ltd. 2,778,233 12,109 Keyence Corp. 45,279 11,992 Sumitomo Electric Industries Ltd. 821,491 11,900 Sharp Corp. 1,089,523 11,269 ORIX Corp. 114,050 11,228 Nidec Corp. 118,631 11,156 Hoya Corp. 473,865 11,141 Secom Co. Ltd. 228,692 10,766 Toray Industries Inc. 1,600,172 10,591 * NKSJ Holdings Inc. 1,539,190 10,479 Ricoh Co. Ltd. 730,880 10,385 Tohoku Electric Power Co. Inc. 465,605 10,349 SMC Corp. 58,806 9,929 Mitsubishi Chemical Holdings Corp. 1,394,554 9,702 Sumitomo Realty & Development Co. Ltd. 390,320 9,532 ^ Eisai Co. Ltd. 274,595 9,501 Terumo Corp. 183,806 9,497 Sumitomo Metal Mining Co. Ltd. 571,122 9,453 Asahi Kasei Corp. 1,375,989 9,372 Sumitomo Trust & Banking Co. Ltd. 1,551,449 9,340 Kyushu Electric Power Co. Inc. 413,151 9,287 ^ Resona Holdings Inc. 1,778,516 9,155 Nitto Denko Corp. 179,901 8,945 Daiwa Securities Group Inc. 1,810,398 8,912 Sumitomo Chemical Co. Ltd. 1,713,177 8,903 Daikin Industries Ltd. 255,440 8,877 Suzuki Motor Corp. 366,674 8,849 TDK Corp. 134,184 8,786 Sumitomo Metal Industries Ltd. 3,664,423 8,555 Fast Retailing Co. Ltd. 57,821 8,415 Dai Nippon Printing Co. Ltd. 611,691 8,344 Aeon Co. Ltd. 653,895 8,211 Mitsui OSK Lines Ltd. 1,249,308 8,125 Nikon Corp. 349,360 8,072 NEC Corp. 2,837,035 8,037 Ajinomoto Co. Inc. 725,475 8,025 Osaka Gas Co. Ltd. 2,116,164 8,002 Aisin Seiki Co. Ltd. 208,714 7,906 Asahi Breweries Ltd. 421,411 7,901 T&D Holdings Inc. 296,920 7,446 Shiseido Co. Ltd. 370,392 7,443 Nippon Yusen KK 1,667,747 7,282 West Japan Railway Co. 1,853 7,064 * Otsuka Holdings Co. Ltd. 280,000 6,949 Rohm Co. Ltd. 106,780 6,920 Rakuten Inc. 7,849 6,899 Chugoku Electric Power Co. Inc. 323,394 6,705 Bank of Yokohama Ltd. 1,335,400 6,675 Kobe Steel Ltd. 2,715,025 6,636 Olympus Corp. 236,487 6,616 Yamato Holdings Co. Ltd. 433,314 6,563 Daiwa House Industry Co. Ltd. 523,530 6,371 Odakyu Electric Railway Co. Ltd. 682,915 6,326 Toyota Industries Corp. 195,235 6,200 Sekisui House Ltd. 627,495 6,099 Isuzu Motors Ltd. 1,294,729 6,081 Yamada Denki Co. Ltd. 89,469 6,062 Shizuoka Bank Ltd. 654,162 5,986 Shionogi & Co. Ltd. 325,163 5,965 Yahoo Japan Corp. 15,825 5,960 JS Group Corp. 272,839 5,957 Nippon Building Fund Inc. 563 5,908 * Mitsubishi Motors Corp. 4,222,141 5,855 Daito Trust Construction Co. Ltd. 83,269 5,826 Hankyu Hanshin Holdings Inc. 1,247,467 5,769 Nippon Electric Glass Co. Ltd. 380,006 5,702 Omron Corp. 221,455 5,684 Shikoku Electric Power Co. Inc. 190,477 5,626 Tokyu Corp. 1,239,850 5,615 JGC Corp. 226,396 5,549 Toppan Printing Co. Ltd. 610,764 5,540 Dentsu Inc. 181,822 5,527 Kawasaki Heavy Industries Ltd. 1,546,339 5,490 Fuji Heavy Industries Ltd. 640,534 5,477 ^ Kintetsu Corp. 1,771,138 5,473 Japan Real Estate Investment Corp. 535 5,366 Makita Corp. 122,061 5,275 * Yamaha Motor Co. Ltd. 285,721 5,268 Kuraray Co. Ltd. 375,865 5,265 Unicharm Corp. 135,284 5,229 Chiba Bank Ltd. 829,620 5,156 Oriental Land Co. Ltd. 54,602 5,027 Konica Minolta Holdings Inc. 521,468 5,017 Tobu Railway Co. Ltd. 888,988 4,908 Teijin Ltd. 1,019,481 4,896 Mazda Motor Corp. 1,648,482 4,848 Ibiden Co. Ltd. 139,769 4,710 Hokuriku Electric Power Co. 192,091 4,684 NGK Insulators Ltd. 276,978 4,659 NSK Ltd. 481,240 4,597 Isetan Mitsukoshi Holdings Ltd. 408,291 4,573 Chugai Pharmaceutical Co. Ltd. 243,924 4,484 Ono Pharmaceutical Co. Ltd. 92,250 4,482 NTT Data Corp. 1,377 4,465 Keikyu Corp. 511,193 4,379 Chuo Mitsui Trust Holdings Inc. 1,084,996 4,354 OJI Paper Co. Ltd. 928,340 4,343 Sega Sammy Holdings Inc. 215,998 4,319 Keio Corp. 631,085 4,234 Hokkaido Electric Power Co. Inc. 199,331 4,141 Toyota Tsusho Corp. 231,451 4,058 JSR Corp. 195,151 4,013 Electric Power Development Co. Ltd. 127,034 3,936 Mitsubishi Tanabe Pharma Corp. 245,608 3,926 Brother Industries Ltd. 256,993 3,922 Nippon Express Co. Ltd. 926,712 3,899 Kurita Water Industries Ltd. 123,018 3,865 Sumitomo Heavy Industries Ltd. 594,274 3,776 Hirose Electric Co. Ltd. 34,922 3,766 * Mitsubishi Materials Corp. 1,217,805 3,765 Japan Steel Works Ltd. 344,632 3,618 Shimano Inc. 72,420 3,612 Fukuoka Financial Group Inc. 843,418 3,609 Sekisui Chemical Co. Ltd. 470,896 3,606 Advantest Corp. 173,927 3,547 Sony Financial Holdings Inc. 949 3,504 Daihatsu Motor Co. Ltd. 210,646 3,478 TonenGeneral Sekiyu KK 308,300 3,471 THK Co. Ltd. 131,316 3,439 Showa Denko KK 1,549,976 3,409 Nitori Holdings Co. Ltd. 40,552 3,393 MEIJI Holdings Co. Ltd. 74,904 3,387 Amada Co. Ltd. 389,398 3,385 Mitsui Chemicals Inc. 946,812 3,385 Benesse Holdings Inc. 75,429 3,379 Obayashi Corp. 708,262 3,377 * All Nippon Airways Co. Ltd. 907,688 3,325 Lawson Inc. 65,534 3,268 Taisho Pharmaceutical Co. Ltd. 147,761 3,263 IHI Corp. 1,439,195 3,255 Bank of Kyoto Ltd. 352,188 3,248 Sankyo Co. Ltd. 58,520 3,245 Trend Micro Inc. 107,056 3,222 Japan Retail Fund Investment Corp. Class A 1,748 3,206 Joyo Bank Ltd. 717,017 3,158 Dena Co. Ltd. 87,400 3,149 Kawasaki Kisen Kaisha Ltd. 751,270 3,141 Ube Industries Ltd. 1,044,684 3,137 Toyo Seikan Kaisha Ltd. 165,238 3,086 Furukawa Electric Co. Ltd. 693,157 3,075 JTEKT Corp. 242,217 3,021 Sojitz Corp. 1,362,978 3,017 Yakult Honsha Co. Ltd. 105,463 2,973 Stanley Electric Co. Ltd. 158,855 2,969 Mitsubishi Gas Chemical Co. Inc. 422,093 2,935 Hisamitsu Pharmaceutical Co. Inc. 72,690 2,929 Kyowa Hakko Kirin Co. Ltd. 283,854 2,894 Santen Pharmaceutical Co. Ltd. 80,638 2,892 SBI Holdings Inc. 21,717 2,890 ^,* Elpida Memory Inc. 198,409 2,863 NTN Corp. 522,901 2,841 ^ GS Yuasa Corp. 405,998 2,828 Nippon Paper Group Inc. 107,703 2,811 Credit Saison Co. Ltd. 161,612 2,759 Hokuhoku Financial Group Inc. 1,365,083 2,757 Shimizu Corp. 644,867 2,738 NGK Spark Plug Co. Ltd. 175,963 2,725 J Front Retailing Co. Ltd. 525,113 2,715 Jupiter Telecommunications Co. Ltd. 2,650 2,711 Yaskawa Electric Corp. 247,873 2,696 Hachijuni Bank Ltd. 468,180 2,678 Hamamatsu Photonics KK 73,100 2,668 Taisei Corp. 1,118,639 2,667 Nippon Meat Packers Inc. 200,426 2,645 Hitachi Chemical Co. Ltd. 113,357 2,566 Mitsubishi UFJ Lease & Finance Co. Ltd. 63,419 2,566 Nisshin Seifun Group Inc. 204,334 2,565 FamilyMart Co. Ltd. 68,722 2,561 Denki Kagaku Kogyo KK 524,643 2,551 Tokyu Land Corp. 494,540 2,531 Idemitsu Kosan Co. Ltd. 24,021 2,522 Nippon Sheet Glass Co. Ltd. 970,146 2,512 Nissin Foods Holdings Co. Ltd. 70,480 2,505 Gunma Bank Ltd. 432,254 2,483 Hitachi Construction Machinery Co. Ltd. 105,538 2,479 Nabtesco Corp. 105,000 2,468 Kansai Paint Co. Ltd. 238,664 2,448 Taiyo Nippon Sanso Corp. 285,193 2,436 Rinnai Corp. 38,436 2,428 Kajima Corp. 922,173 2,423 Nomura Research Institute Ltd. 110,360 2,403 Takashimaya Co. Ltd. 288,981 2,375 Sysmex Corp. 36,000 2,349 Seiko Epson Corp. 141,494 2,342 Toho Gas Co. Ltd. 452,831 2,325 Aeon Mall Co. Ltd. 88,220 2,322 Hiroshima Bank Ltd. 545,205 2,322 Miraca Holdings Inc. 60,300 2,309 Yamaguchi Financial Group Inc. 230,052 2,306 Ushio Inc. 113,175 2,289 Nishi-Nippon City Bank Ltd. 737,688 2,288 Chugoku Bank Ltd. 191,088 2,286 NOK Corp. 113,242 2,274 Iyo Bank Ltd. 265,864 2,261 Kaneka Corp. 323,582 2,259 Kamigumi Co. Ltd. 268,548 2,251 Namco Bandai Holdings Inc. 204,264 2,238 Toyo Suisan Kaisha Ltd. 103,498 2,216 Mitsui Mining & Smelting Co. Ltd. 625,223 2,203 Asics Corp. 164,772 2,195 Minebea Co. Ltd. 370,016 2,189 Shimadzu Corp. 274,941 2,182 Daicel Chemical Industries Ltd. 299,140 2,172 Shimamura Co. Ltd. 24,177 2,163 TOTO Ltd. 302,738 2,157 Nomura Real Estate Office Fund Inc. Class A 301 2,143 Mitsui Engineering & Shipbuilding Co. Ltd. 769,352 2,125 Hitachi Metals Ltd. 180,331 2,117 Air Water Inc. 160,107 2,108 Yamaha Corp. 171,826 2,105 Suruga Bank Ltd. 224,422 2,094 Cosmo Oil Co. Ltd. 638,406 2,058 Suzuken Co. Ltd. 71,650 2,050 Marui Group Co. Ltd. 242,387 2,045 77 Bank Ltd. 376,424 2,038 Tsumura & Co. 64,813 2,036 Keisei Electric Railway Co. Ltd. 299,950 2,026 Konami Corp. 100,475 2,006 UNY Co. Ltd. 203,700 1,969 Japan Prime Realty Investment Corp. 733 1,962 Fuji Electric Holdings Co. Ltd. 607,927 1,951 Daido Steel Co. Ltd. 308,706 1,941 Sumitomo Rubber Industries Ltd. 183,945 1,939 Tokyo Tatemono Co. Ltd. 422,732 1,938 Casio Computer Co. Ltd. 258,322 1,928 * Sumco Corp. 125,245 1,922 USS Co. Ltd. 23,711 1,905 Oracle Corp. Japan 41,587 1,904 Yokogawa Electric Corp. 234,014 1,889 Nomura Real Estate Holdings Inc. 102,017 1,868 Dowa Holdings Co. Ltd. 266,095 1,865 Toho Co. Ltd. 112,674 1,859 Nissan Chemical Industries Ltd. 150,240 1,851 Kikkoman Corp. 170,537 1,842 Koito Manufacturing Co. Ltd. 106,000 1,831 Hitachi High-Technologies Corp. 73,833 1,829 NHK Spring Co. Ltd. 160,269 1,809 Tokuyama Corp. 341,282 1,795 Showa Shell Sekiyu KK 205,285 1,775 Tosoh Corp. 546,152 1,766 McDonald's Holdings Co. Japan Ltd. 71,399 1,742 Citizen Holdings Co. Ltd. 266,427 1,720 Alfresa Holdings Corp. 41,479 1,708 MediPal Holdings Corp. 158,808 1,662 Sapporo Hokuyo Holdings Inc. 340,505 1,649 Mitsubishi Logistics Corp. 123,466 1,642 Mizuho Securities Co. Ltd. 621,149 1,630 Toyoda Gosei Co. Ltd. 69,875 1,628 * Mizuho Trust & Banking Co. Ltd. 1,622,452 1,579 Hino Motors Ltd. 280,656 1,575 Yamazaki Baking Co. Ltd. 132,113 1,573 * Gree Inc. 97,100 1,555 Dainippon Sumitomo Pharma Co. Ltd. 169,847 1,529 Chiyoda Corp. 171,000 1,515 Nisshinbo Holdings Inc. 136,166 1,505 Nisshin Steel Co. Ltd. 758,901 1,494 Seven Bank Ltd. 649 1,464 Hakuhodo DY Holdings Inc. 25,217 1,439 Obic Co. Ltd. 7,416 1,422 Mitsumi Electric Co. Ltd. 84,066 1,384 Yamato Kogyo Co. Ltd. 45,952 1,378 Mabuchi Motor Co. Ltd. 27,033 1,334 Kinden Corp. 143,192 1,279 Toyota Boshoku Corp. 71,185 1,259 NTT Urban Development Corp. 1,213 1,248 Japan Petroleum Exploration Co. 30,241 1,246 Sapporo Holdings Ltd. 270,117 1,197 Aeon Credit Service Co. Ltd. 84,803 1,187 Square Enix Holdings Co. Ltd. 67,175 1,170 ^,* Shinsei Bank Ltd. 999,892 1,156 ^ Aozora Bank Ltd. 519,514 1,145 Tokyo Steel Manufacturing Co. Ltd. 106,501 1,131 Itochu Techno-Solutions Corp. 31,427 1,093 Maruichi Steel Tube Ltd. 49,380 1,087 Otsuka Corp. 16,832 1,069 Coca-Cola West Co. Ltd. 58,471 1,069 Senshu Ikeda Holdings Inc. 705,600 1,031 ABC-Mart Inc. 27,836 1,010 Ito En Ltd. 57,354 988 Canon Marketing Japan Inc. 62,890 900 Matsui Securities Co. Ltd. 126,098 835 Shinko Electric Industries Co. Ltd. 69,966 787 Fuji Media Holdings Inc. 485 752 New Zealand (0.3%) Fletcher Building Ltd. 669,223 4,005 Telecom Corp. of New Zealand Ltd. 2,086,876 3,681 Auckland International Airport Ltd. 989,427 1,715 Contact Energy Ltd. 337,249 1,604 Sky City Entertainment Group Ltd. 631,208 1,598 Singapore (4.8%) DBS Group Holdings Ltd. 1,878,727 22,120 Singapore Telecommunications Ltd. 8,677,220 21,113 Oversea-Chinese Banking Corp. Ltd. 2,687,983 20,763 United Overseas Bank Ltd. 1,334,395 20,702 Keppel Corp. Ltd. 1,395,123 12,827 * Genting Singapore plc 6,628,522 10,548 Wilmar International Ltd. 2,089,176 8,629 CapitaLand Ltd. 2,787,028 7,847 Singapore Airlines Ltd. 586,290 6,793 Singapore Exchange Ltd. 934,107 6,184 Noble Group Ltd. 3,271,054 5,612 City Developments Ltd. 595,551 5,314 Fraser and Neave Ltd. 1,068,771 5,307 Singapore Press Holdings Ltd. 1,665,084 5,168 Singapore Technologies Engineering Ltd. 1,816,691 4,613 SembCorp Industries Ltd. 1,070,370 4,320 Golden Agri-Resources Ltd. 7,270,926 4,055 SembCorp Marine Ltd. 905,414 3,840 CapitaMall Trust 2,427,977 3,617 Olam International Ltd. 1,321,126 3,166 Jardine Cycle & Carriage Ltd. 117,229 3,128 * Global Logistic Properties Ltd. 1,719,000 2,806 Keppel Land Ltd. 783,000 2,752 Ascendas Real Estate Investment Trust 1,632,826 2,678 ComfortDelGro Corp. Ltd. 2,047,723 2,532 Yangzijiang Shipbuilding Holdings Ltd. 1,592,000 2,329 CapitaMalls Asia Ltd. 1,480,000 2,164 UOL Group Ltd. 504,345 1,872 ^ Cosco Corp. Singapore Ltd. 1,076,007 1,835 ^,* Neptune Orient Lines Ltd. 964,688 1,667 StarHub Ltd. 657,945 1,317 * Golden Agri-Resources Ltd. Warrants Exp. 07/23/2012 699,582 96 Total Common Stocks (Cost $5,260,666) Market Value Coupon Shares ($000) Temporary Cash Investments (1.6%) 1 Money Market Fund (1.5%) 2,3 Vanguard Market Liquidity Fund 0.207% 63,479,021 63,479 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Federal Home Loan Bank Discount Notes 0.210% 2/25/11 3,000 2,999 Total Temporary Cash Investments (Cost $66,479) Total Investments (101.5%) (Cost $5,327,145) Other Assets and Liabilities-Net (-1.5%) 2 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $43,868,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.1% and 1.4%, respectively, of net assets. 2 Includes $46,146,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Securities with a value of $2,000,000 have been segregated as initial margin for open futures contracts. 5 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. ADRAmerican Depositary Receipt. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of January 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 4,351 4,276,029  Temporary Cash Investments 63,479 2,999  Futures Contracts Liabilities 1 (86)   Forward Currency Contracts Assets  108  Total 67,744 4,279,136  1 Represents variation margin on the last day of the reporting period. D. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the funds net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. At January 31, 2011, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) UBS AG 3/16/11 JPY 428,667 USD 5,234 92 UBS AG 3/23/11 AUD 2,944 USD 2,917 16 AUDAustralian dollar. JPYJapanese yen. USDU.S. dollar. At January 31, 2011, the counterparty had deposited in segregated account securities with a value sufficient to cover substantially all amounts due to the fund in connection with open forward currency contracts. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At January 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Topix Index March 2011 50 5,547 (32) S&P ASX 200 Index March 2011 25 2,945 (5) E. At January 31, 2011, the cost of investment securities for tax purposes was $5,330,243,000. Net unrealized depreciation of investment securities for tax purposes was $983,385,000, consisting of unrealized gains of $275,524,000 on securities that had risen in value since their purchase and $1,258,909,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard European Stock Index Fund Schedule of Investments As of January 31, 2011 Market Value Shares ($000) Common Stocks (99.3%) 1 Austria (0.5%) Erste Group Bank AG 199,366 9,990 OMV AG 159,118 7,052 Voestalpine AG 115,786 5,209 Telekom Austria AG 350,022 4,818 * IMMOFINANZ AG 1,042,297 4,600 ^ Raiffeisen Bank International AG 53,278 3,133 Verbund AG 74,560 2,979 Vienna Insurance Group AG Wiener Versicherung Gruppe 41,127 2,237 Belgium (1.4%) Anheuser-Busch InBev NV 762,992 42,213 Delhaize Group SA 106,886 8,452 Groupe Bruxelles Lambert SA 85,227 7,671 * KBC Groep NV 171,321 6,853 Ageas 2,354,075 6,666 Solvay SA Class A 62,630 6,549 Umicore SA 120,455 6,193 Belgacom SA 159,682 5,747 Colruyt SA 79,655 4,080 Bekaert SA 40,272 4,042 UCB SA 108,603 3,889 * Dexia SA 597,237 2,491 Mobistar SA 29,911 1,871 Cie Nationale a Portefeuille 28,917 1,600 Denmark (1.5%) Novo Nordisk A/S Class B 442,058 49,928 AP Moller - Maersk A/S Class B 1,395 13,555 * Danske Bank A/S 480,007 12,882 Carlsberg A/S Class B 112,963 11,250 * Vestas Wind Systems A/S 214,882 7,407 Novozymes A/S 48,801 6,768 AP Moller - Maersk A/S 574 5,398 DSV A/S 221,746 4,633 Coloplast A/S Class B 24,268 3,526 * William Demant Holding A/S 24,998 2,004 Tryg A/S 27,612 1,497 Finland (1.7%) Nokia Oyj 3,957,886 42,358 Fortum Oyj 469,424 14,466 Sampo Oyj 442,926 13,031 UPM-Kymmene Oyj 549,725 11,342 Kone Oyj Class B 164,278 8,951 Stora Enso Oyj 615,717 7,344 Metso Oyj 134,814 7,197 Wartsila Oyj 83,480 6,447 Nokian Renkaat Oyj 115,815 4,191 Kesko Oyj Class B 69,325 3,336 Elisa Oyj 142,385 3,136 Neste Oil Oyj 136,525 2,579 Outokumpu Oyj 131,681 2,461 Rautaruukki Oyj 91,551 2,290 Orion Oyj Class B 99,535 2,250 Sanoma Oyj 87,692 2,052 Pohjola Bank plc 151,345 2,018 France (15.2%) Total SA 2,236,114 130,866 BNP Paribas 1,014,011 75,793 Sanofi-Aventis SA 1,109,330 75,681 GDF Suez 1,310,872 51,989 Societe Generale 672,306 43,468 France Telecom SA 1,961,416 42,872 LVMH Moet Hennessy Louis Vuitton SA 259,120 40,432 Schneider Electric SA 257,252 40,159 AXA SA 1,820,255 38,525 Vivendi SA 1,309,648 37,510 Air Liquide SA 299,563 37,396 Danone 618,214 37,212 ArcelorMittal 906,726 33,148 Carrefour SA 635,242 31,142 L'Oreal SA 254,262 29,541 Vinci SA 466,396 26,980 Cie de St-Gobain 422,258 24,442 Pernod-Ricard SA 208,776 19,895 Unibail-Rodamco SE 96,488 18,430 Credit Agricole SA 1,011,842 14,964 Cie Generale d'Optique Essilor International SA 213,244 14,250 Cie Generale des Etablissements Michelin Class B 186,330 13,561 * Renault SA 203,003 13,267 PPR 80,149 12,819 Vallourec SA 116,895 12,706 Lafarge SA 210,991 12,496 * European Aeronautic Defence and Space Co. NV 431,439 12,429 Alstom SA 217,102 12,125 EDF SA 272,738 12,017 Veolia Environnement SA 367,535 11,481 Bouygues SA 243,988 11,353 Technip SA 104,011 10,100 Christian Dior SA 67,114 9,221 STMicroelectronics NV 676,030 8,175 * Alcatel-Lucent 2,446,611 8,145 Cap Gemini SA 155,809 7,868 SES SA 316,562 7,637 Accor SA 156,346 7,146 Sodexo 99,615 6,862 Publicis Groupe SA 130,730 6,731 * Peugeot SA 160,311 6,714 Legrand SA 166,048 6,688 Safran SA 177,770 6,423 Suez Environnement Co. 286,898 5,935 Casino Guichard Perrachon SA 58,543 5,723 Lagardere SCA 124,593 5,549 Dassault Systemes SA 62,406 4,911 SCOR SE 177,410 4,907 * Natixis 919,010 4,878 Groupe Eurotunnel SA 500,127 4,853 * Cie Generale de Geophysique - Veritas 151,433 4,588 * Edenred 163,267 3,906 Eutelsat Communications 103,958 3,794 Bureau Veritas SA 51,606 3,750 Klepierre 101,993 3,712 CNP Assurances 157,999 3,480 Thales SA 92,422 3,433 Neopost SA 33,001 2,986 Fonciere Des Regions 28,637 2,882 ICADE 25,415 2,758 Imerys SA 40,361 2,660 * Air France-KLM 144,657 2,646 Aeroports de Paris 31,189 2,621 * Atos Origin SA 46,966 2,616 Societe Television Francaise 1 128,382 2,490 Societe BIC SA 28,599 2,457 Gecina SA 20,511 2,451 Eurazeo 31,054 2,287 Eiffage SA 43,376 2,227 Hermes International 10,910 2,203 * JC Decaux SA 67,594 2,164 Eramet 5,791 2,056 Iliad SA 17,810 1,892 Metropole Television SA 70,996 1,738 ^ PagesJaunes Groupe 140,284 1,441 BioMerieux 12,999 1,418 Germany (12.9%) ^ Siemens AG 870,678 111,542 BASF SE 971,829 74,776 Allianz SE 480,528 66,751 Bayer AG 875,221 64,544 E.ON AG 1,906,384 63,641 * Daimler AG 859,322 62,824 Deutsche Bank AG 986,051 58,222 SAP AG 909,582 52,545 Deutsche Telekom AG 2,999,308 39,976 RWE AG 443,659 31,948 Muenchener Rueckversicherungs AG 199,010 31,176 Volkswagen AG Prior Pfd. 180,265 29,105 Bayerische Motoren Werke AG 349,737 26,837 Linde AG 179,381 26,151 Deutsche Post AG 893,304 16,403 Deutsche Boerse AG 205,743 15,596 ^ ThyssenKrupp AG 352,381 14,290 Adidas AG 221,008 13,762 MAN SE 111,556 12,899 * Infineon Technologies AG 1,148,512 12,144 Fresenius Medical Care AG & Co. KGaA 203,169 11,890 Henkel AG & Co. KGaA Prior Pfd. 187,969 11,462 K&S AG 151,416 11,183 Fresenius SE & Co. KGaA 115,489 10,069 HeidelbergCement AG 148,124 9,675 Metro AG 137,045 9,646 Porsche Automobil Holding SE Prior Pfd. 92,549 8,588 Henkel AG & Co. KGaA 136,440 7,015 * Daimler AG 95,233 6,970 * Commerzbank AG 890,368 6,779 Lanxess AG 87,170 6,340 Merck KGaA 68,320 5,852 Beiersdorf AG 106,147 5,815 * Deutsche Lufthansa AG 241,089 5,064 GEA Group AG 175,225 4,999 Volkswagen AG 31,151 4,733 * QIAGEN NV 244,763 4,511 Hochtief AG 48,002 4,261 * Continental AG 53,389 4,200 Salzgitter AG 43,957 3,556 Hannover Rueckversicherung AG 62,716 3,509 Wacker Chemie AG 16,631 3,005 Bayerische Motoren Werke AG Prior Pfd. 56,057 2,926 ^ RWE AG Prior Pfd. 42,246 2,921 * Kabel Deutschland Holding AG 57,833 2,914 * Brenntag AG 30,384 2,877 Fraport AG Frankfurt Airport Services Worldwide 37,655 2,652 Axel Springer AG 15,894 2,525 ProSiebenSat.1 Media AG Prior Pfd. 82,015 2,524 Celesio AG 83,519 2,111 * TUI AG 148,691 2,048 United Internet AG 121,828 2,020 Suedzucker AG 72,485 1,933 Puma AG Rudolf Dassler Sport 5,700 1,782 Greece (0.4%) National Bank of Greece SA 895,091 8,645 Coca Cola Hellenic Bottling Co. SA 195,440 5,764 OPAP SA 236,899 4,783 Bank of Cyprus Public Co. Ltd. 911,113 3,857 * Alpha Bank AE 543,584 3,183 * EFG Eurobank Ergasias SA 344,016 2,021 Public Power Corp. SA 117,232 1,917 Hellenic Telecommunications Organization SA ADR 269,995 1,358 Hellenic Telecommunications Organization SA 127,206 1,313 National Bank of Greece SA ADR 577,852 1,104 Ireland (0.4%) CRH plc 738,668 15,919 Kerry Group plc Class A 148,311 4,807 * Elan Corp. plc 531,784 3,606 Ryanair Holdings plc ADR 68,443 2,092 * Governor & Co. of the Bank of Ireland 3,762,356 1,573 WPP plc ADR 22,861 1,417 *,^ Anglo Irish Bank Corp. Ltd. 2,503,596 744 Ryanair Holdings plc 51,347 257 CRH plc 7,832 168 Italy (4.4%) ENI SPA 2,755,281 65,222 Enel SPA 6,971,021 39,390 UniCredit SPA 14,311,160 35,442 Intesa Sanpaolo SPA (Registered) 8,124,980 27,029 Assicurazioni Generali SPA 1,238,812 27,017 Telecom Italia SPA (Registered) 9,886,400 14,043 Saipem SPA 278,731 13,975 Tenaris SA 498,950 11,743 * Fiat Industrial SPA 807,354 10,927 Snam Rete Gas SPA 1,505,061 7,896 Fiat SPA 807,354 7,859 Telecom Italia SPA (Bearer) 6,367,362 7,568 Unione di Banche Italiane SCPA 639,291 6,618 Terna Rete Elettrica Nazionale SPA 1,370,372 5,984 Parmalat SPA 1,833,567 5,809 Finmeccanica SPA 425,571 5,747 Atlantia SPA 252,578 5,745 ^ Banco Popolare SC 1,609,060 5,716 Mediobanca SPA 501,041 5,059 Mediaset SPA 742,543 4,830 ^ Prysmian SPA 195,500 3,944 Luxottica Group SPA 125,549 3,806 *,^ Enel Green Power SPA 1,552,611 3,447 * Banca Monte dei Paschi di Siena SPA 2,396,458 3,057 Intesa Sanpaolo SPA (Bearer) 1,018,770 2,934 Exor SPA 65,352 2,013 Pirelli & C SPA 259,680 1,983 * Autogrill SPA 125,202 1,800 A2A SPA 1,112,059 1,651 ^ Banca Carige SPA 620,311 1,466 Netherlands (3.9%) Unilever NV 1,725,816 51,034 * ING Groep NV 4,055,448 46,180 Koninklijke Philips Electronics NV 1,044,294 32,516 Koninklijke KPN NV 1,668,300 26,331 ASML Holding NV 445,299 18,673 Koninklijke Ahold NV 1,257,128 17,032 Akzo Nobel NV 244,050 15,256 Heineken NV 273,257 13,753 * Aegon NV 1,642,438 12,153 TNT NV 396,692 10,765 Koninklijke DSM NV 163,005 9,647 Reed Elsevier NV 724,487 9,431 Wolters Kluwer NV 314,981 7,214 * Randstad Holding NV 118,004 6,446 Fugro NV 72,054 5,804 Heineken Holding NV 120,981 5,381 SBM Offshore NV 175,438 4,179 Corio NV 61,604 4,016 Koninklijke Boskalis Westminster NV 76,742 3,688 Koninklijke Vopak NV 75,758 3,671 Delta Lloyd NV 81,566 2,061 ASML Holding NV ADR 10,028 421 * Aegon NV 843 6 Norway (1.3%) Statoil ASA 1,178,463 28,594 DnB NOR ASA 1,029,991 14,177 Telenor ASA 874,462 13,501 Yara International ASA 200,362 11,317 Seadrill Ltd. 292,552 9,613 Orkla ASA 813,854 7,325 Subsea 7 SA 294,259 7,194 Norsk Hydro ASA 951,213 7,165 Aker Solutions ASA 175,830 3,207 *,^ Renewable Energy Corp. ASA 542,371 1,736 Portugal (0.4%) EDP - Energias de Portugal SA 2,011,539 7,723 Portugal Telecom SGPS SA 613,799 7,114 Galp Energia SGPS SA Class B 242,699 4,952 Jeronimo Martins SGPS SA 236,252 3,568 ^ Banco Comercial Portugues SA 3,028,049 2,432 Banco Espirito Santo SA 574,070 2,326 Cimpor Cimentos de Portugal SGPS SA 222,400 1,494 Brisa Auto-Estradas de Portugal SA 197,996 1,440 * EDP Renovaveis SA 220,932 1,312 Spain (5.6%) Telefonica SA 4,270,735 107,532 Banco Santander SA 8,707,457 106,687 Banco Bilbao Vizcaya Argentaria SA 4,513,345 55,405 Iberdrola SA 4,260,907 36,496 Repsol YPF SA 773,806 24,406 Inditex SA 230,230 17,406 ^ ACS Actividades de Construccion y Servicios SA 149,285 7,705 ^ Criteria Caixacorp SA 886,891 6,119 Abertis Infraestructuras SA 310,399 6,088 Red Electrica Corp. SA 114,044 5,815 Gas Natural SDG SA 338,219 5,599 ^ Banco Popular Espanol SA 922,490 5,547 Ferrovial SA 463,351 5,491 ^ Banco de Sabadell SA 1,083,458 5,181 * Amadeus IT Holding SA 208,137 4,369 Enagas 188,108 3,966 Iberdrola Renovables SA 914,667 3,455 Mapfre SA 806,491 2,738 ^ Acciona SA 27,686 2,395 Zardoya Otis SA 149,692 2,370 Gestevision Telecinco SA 179,244 2,254 * International Consolidated Airlines Group SA 533,592 2,192 ^ Grifols SA 140,903 2,145 ^ Bankinter SA 306,636 2,092 *,^ International Consolidated Airlines Group SA 477,511 1,959 Telefonica SA ADR 76,227 1,916 Indra Sistemas SA 99,004 1,864 Acerinox SA 109,100 1,857 ^ Fomento de Construcciones y Contratas SA 55,670 1,621 ^ Banco de Valencia SA 239,979 1,167 Sweden (5.0%) Nordea Bank AB 3,423,548 41,523 Telefonaktiebolaget LM Ericsson Class B 3,193,563 39,417 Hennes & Mauritz AB Class B 1,084,051 35,587 * Volvo AB Class B 1,461,225 25,432 Sandvik AB 1,070,969 21,037 TeliaSonera AB 2,383,148 19,656 Svenska Handelsbanken AB Class A 516,120 17,571 Atlas Copco AB Class A 707,461 16,988 Skandinaviska Enskilda Banken AB Class A 1,486,963 13,498 * Swedbank AB Class A 754,818 11,843 SKF AB 411,637 11,802 Investor AB Class B 481,262 11,125 Svenska Cellulosa AB Class B 604,717 10,546 Atlas Copco AB Class B 412,413 8,982 Assa Abloy AB Class B 328,798 8,942 Skanska AB Class B 421,936 8,556 Alfa Laval AB 357,080 7,623 Scania AB Class B 338,294 7,592 Millicom International Cellular SA 80,103 7,580 Tele2 AB 331,376 7,342 Electrolux AB Class B 252,425 7,181 Swedish Match AB 244,448 7,035 Boliden AB 284,517 5,965 ^ Hexagon AB Class B 270,431 5,823 Getinge AB 212,545 5,158 Kinnevik Investment AB Class B 229,102 5,108 Ratos AB 109,009 4,093 Securitas AB Class B 327,185 3,947 Modern Times Group AB Class B 53,653 3,730 Husqvarna AB 427,312 3,553 SSAB AB Class A 195,903 3,218 Holmen AB 57,317 2,174 ^ Industrivarden AB 126,080 2,099 Switzerland (12.0%) Nestle SA 3,666,217 198,180 Novartis AG 2,232,857 124,508 Roche Holding AG 743,496 113,055 * UBS AG 3,822,274 68,543 ABB Ltd. 2,320,267 54,738 Credit Suisse Group AG 1,192,972 53,332 Zurich Financial Services AG 154,333 42,162 Syngenta AG 100,227 32,319 Cie Financiere Richemont SA 553,096 30,051 * Transocean Ltd. 339,057 26,830 Swiss Reinsurance Co. Ltd. 373,643 21,352 Holcim Ltd. 258,519 18,118 Swatch Group AG (Bearer) 32,599 13,107 Swisscom AG 24,557 10,848 Julius Baer Group Ltd. 218,137 9,871 SGS SA 5,779 9,409 Givaudan SA 8,782 8,692 Geberit AG 41,045 8,659 Adecco SA 130,056 8,420 Synthes Inc. 62,571 8,254 Kuehne & Nagel International AG 57,085 7,387 Sonova Holding AG 48,378 6,066 * Actelion Ltd. 107,956 5,839 Schindler Holding AG (Bearer) 52,135 5,825 Baloise Holding AG 52,943 5,445 Swiss Life Holding AG 32,189 5,138 Sika AG 2,179 4,785 Lonza Group AG 49,324 3,895 * GAM Holding AG 217,482 3,893 *,^ Logitech International SA 189,823 3,556 Lindt & Spruengli AG 117 3,417 Swatch Group AG (Registered) 46,642 3,368 Aryzta AG 62,540 2,751 Schindler Holding AG (Registered) 22,992 2,556 Pargesa Holding SA 28,944 2,551 Lindt & Spruengli AG 948 2,468 Straumann Holding AG 7,944 1,943 Aryzta AG 26,121 1,136 * UBS AG 29,191 524 United Kingdom (32.7%) HSBC Holdings plc 18,629,703 203,267 Vodafone Group plc 52,808,039 148,423 BP plc 18,879,968 146,758 Rio Tinto plc 1,533,826 105,900 GlaxoSmithKline plc 5,494,939 99,388 Royal Dutch Shell plc Class B 2,851,924 99,118 BHP Billiton plc 2,335,334 89,524 Royal Dutch Shell plc Class A (Amsterdam Shares) 2,470,510 87,184 BG Group plc 3,578,678 80,553 British American Tobacco plc 2,113,115 77,997 AstraZeneca plc 1,516,076 73,632 Anglo American plc 1,396,170 68,399 Standard Chartered plc 2,468,108 64,341 Barclays plc 12,109,128 56,941 Tesco plc 8,496,019 54,823 Diageo plc 2,654,522 51,022 Xstrata plc 2,178,889 48,248 Royal Dutch Shell plc Class A 1,281,028 45,230 * Lloyds Banking Group plc 43,303,522 43,822 Unilever plc 1,359,804 39,543 Reckitt Benckiser Group plc 653,520 35,523 National Grid plc 3,700,546 32,965 SABMiller plc 1,005,616 32,530 Imperial Tobacco Group plc 1,078,751 30,825 Prudential plc 2,690,942 29,151 Centrica plc 5,463,666 27,988 BT Group plc 8,235,503 23,223 Aviva plc 2,977,448 21,258 Rolls-Royce Group plc 1,957,248 20,008 Tullow Oil plc 936,842 19,914 BAE Systems plc 3,618,166 19,811 Scottish & Southern Energy plc 979,899 18,186 Compass Group plc 1,987,689 17,676 Shire plc 592,775 15,650 WPP plc 1,212,056 15,009 British Sky Broadcasting Group plc 1,202,755 14,544 Pearson plc 856,256 14,052 Experian plc 1,072,371 13,307 * Royal Bank of Scotland Group plc 18,347,615 12,235 ARM Holdings plc 1,403,975 11,679 Old Mutual plc 5,750,021 11,557 Reed Elsevier plc 1,282,237 11,359 Legal & General Group plc 6,195,600 11,016 International Power plc 1,607,122 10,881 Smith & Nephew plc 938,740 10,524 * Wolseley plc 299,258 10,430 Kingfisher plc 2,490,904 10,049 * Cairn Energy plc 1,476,306 9,808 WM Morrison Supermarkets plc 2,244,826 9,585 Marks & Spencer Group plc 1,670,106 9,534 Antofagasta plc 416,673 9,434 Smiths Group plc 412,042 8,985 Man Group plc 1,883,255 8,868 Standard Life plc 2,382,760 8,769 Land Securities Group plc 804,760 8,701 Carnival plc 189,734 8,658 Vodafone Group plc ADR 299,744 8,501 BP plc ADR 167,389 7,946 RSA Insurance Group plc 3,637,252 7,922 Burberry Group plc 460,310 7,916 J Sainsbury plc 1,280,768 7,831 British Land Co. plc 929,712 7,727 Randgold Resources Ltd. 97,178 7,410 Capita Group plc 648,648 7,053 Johnson Matthey plc 226,392 6,998 Petrofac Ltd. 274,373 6,892 AMEC plc 350,392 6,732 Sage Group plc 1,403,191 6,627 Intercontinental Hotels Group plc 305,473 6,431 G4S plc 1,491,616 6,421 Associated British Foods plc 375,536 6,385 Resolution Ltd. 1,515,569 6,349 Aggreko plc 274,039 6,301 United Utilities Group plc 719,757 6,279 Next plc 194,084 6,150 Admiral Group plc 213,171 5,613 Weir Group plc 220,356 5,594 * Autonomy Corp. plc 229,944 5,512 Severn Trent plc 249,368 5,466 Kazakhmys plc 225,292 5,428 Whitbread plc 186,615 5,184 3i Group plc 1,034,214 5,133 Hammerson plc 745,785 5,125 Rexam plc 929,458 5,082 ICAP plc 590,619 5,072 Inmarsat plc 460,901 5,034 * ITV plc 3,924,688 4,889 Intertek Group plc 170,648 4,749 Vedanta Resources plc 126,338 4,606 Invensys plc 855,618 4,603 Serco Group plc 519,882 4,587 Lonmin plc 170,949 4,546 Eurasian Natural Resources Corp. plc 270,932 4,392 Bunzl plc 345,532 4,207 Cobham plc 1,220,694 4,105 Fresnillo plc 187,665 3,902 Investec plc 508,734 3,898 Balfour Beatty plc 717,646 3,864 Segro plc 799,403 3,823 Babcock International Group plc 380,423 3,516 Schroders plc 117,316 3,386 Capital Shopping Centres Group plc 559,259 3,293 Cable & Wireless Worldwide plc 2,846,215 3,232 Firstgroup plc 524,275 3,140 Home Retail Group plc 862,784 2,985 * Essar Energy plc 349,455 2,907 Thomas Cook Group plc 935,736 2,859 TUI Travel plc 598,685 2,427 London Stock Exchange Group plc 160,957 2,180 Total Common Stocks (Cost $9,906,062) Market Value Coupon Shares ($000) Temporary Cash Investments (3.1%) 1 Money Market Fund (3.0%) 2,3 Vanguard Market Liquidity Fund 0.207% 233,541,578 233,542 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Federal Home Loan Bank Discount Notes 0.210% 6/3/11 5,000 4,996 United States Treasury Bill 0.200% 6/30/11 2,000 1,998 Total Temporary Cash Investments (Cost $240,536) Total Investments (102.4%) (Cost $10,146,598) Other Assets and Liabilities-Net (-2.4%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $164,532,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 2.4%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $171,553,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $3,497,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in European Stock Index Fund Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures and Forward Currency Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. The fund also enters into forward currency contracts to provide the appropriate currency exposure related to any open futures contracts. The fund's risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. Counterparty risk is mitigated by entering into forward currency contracts only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the funds net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. Futures contracts are valued at their quoted daily settlement prices. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At January 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: European Stock Index Fund ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) Dow Jones EURO STOXX 50 Index March 2011 704 28,569 992 FTSE 100 Index March 2011 217 20,274 (92) Unrealized appreciation (depreciation) on open FTSE 100 Index futures contracts is required to be treated as realized gain (loss) for tax purposes. At January 31, 2011, the fund had open forward currency contracts to receive and deliver currencies as follows. Unrealized appreciation (depreciation) on open forward currency contracts is treated as realized gain (loss) for tax purposes. Contract Amount (000) Unrealized Contract Appreciation Settlement (Depreciation) Counterparty Date Receive Deliver ($000) UBS AG 3/23/11 EUR 20,115USD 27,560 654 UBS AG 3/23/11 GBP 12,715USD 20,359 323 EUREuro. GBPBritish pound. USDU.S. dollar. At January 31, 2011, the counterparty had deposited in a segregated account securities with a value sufficient to cover substantially all amounts due to the fund in connection with open forward currency contracts. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
